DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 8, 9, 10, 12, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Nixon (US 20170181805 A1).

Regarding claims 1, 8 and 17, Nixon discloses an input device of a surgical manipulator (“telesurgical system,” [0035]), the input device (master input device 200) comprising:
an arm unit having a joint (arm 222); 
a wrist unit (wrist 224) including a follower link (32a) having a base end rotatably connected to a distal end of the arm unit around a follower rotation axis (34a), 
a first gimbal link (32b) having a base end rotatably connected to a distal end of the follower link around a first gimbal rotation axis (34b) orthogonal to the follower rotation axis, 
a second gimbal link (32c) having a base end rotatably connected to a distal end of the first gimbal link around a second gimbal rotation axis (34c) that is orthogonal to the first gimbal rotation axis and coincides with the follower rotation axis when the first gimbal link is located at a first reference rotation position, 
and an operation unit as a third gimbal link (226) having a base end rotatably connected to a distal end of the second gimbal link around a third gimbal rotation axis (34d) that is orthogonal to the second gimbal rotation axis and is orthogonal to the first gimbal rotation axis when the second gimbal link is located at a second reference rotation position; 
a motor (“drive motor” [0042]) that rotates the base end of the follower link around the follower rotation axis; 
and a controller (input controller 200) configured to perform feedback control (“force feedback,” [0051]) of a rotation position of the follower link using a rotation position deviation of a rotation position (“position sensors” [0049] detecting “vectors, simple angles or linear separations,” [0051]) of the second gimbal link with respect to the second reference rotation position as a rotation position deviation of the follower link by controlling an operation of the motor (“the input device is driven by its motors,” towards a desired position [0051-53]).

Regarding claims 2, 9, and 18, Nixon discloses the input device of a surgical manipulator (input device 200) according to claim 1, wherein the controller is configured to determine whether the operation unit is operated, and to perform the feedback control (“force feedback” [0051]) upon determination that the operation unit is operated (when “linear separation” or other positional changes are detected [0051]) 

Regarding claims 3, 10, 12 and 19, Nixon discloses the input device of a surgical manipulator (system 200) according to claim 1, wherein the controller is configured to determine whether the follower link is within a predetermined operation range (whether the separation between desired and actual position is too great [0053]), and to perform the feedback control upon determination that the follower link is within the predetermined operation range (controller varies force via motors within the range of separation between desired and actual position [0053]). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 6, 7, 11, 13, 14, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon in further view of Nakanishi (US 20180036089 A1).

Regarding claims 4, 11, and 20, Nixon discloses feedforward control, but does not disclose rotational speed modulation. However, Nakanishi, which teaches a surgical manipulator and thus exists in the applicant’s field of endeavor, teaches wherein a controller (controller 6) is configured to perform feedforward control of adding a rotation speed (adding rotational speed of outputs of servomotor M34 corresponding to rotational joint J34 [0046]) of the second gimbal link (links 22-23) to a speed command in the feedback control of the rotation position (controller 6 communicates with encoder E36 to detect and control rotational position) of the follower link (link 26). It would be obvious to one of ordinary skill in the art to modify the device of Nixon with the rotational speed modulation taught by Nakanishi, such that the jointed motion of the input device can be controlled with greater precision. 

Regarding claims 5, Nixon discloses the input device of a surgical manipulator (system 200) according to claim 1, wherein the controller is configured to determine whether the follower link is within a predetermined operation range (whether the separation between desired and actual position is too great [0053]), and to perform the feedback control upon determination that the follower link is within the predetermined operation range (controller varies force via motors within the range of separation between desired and actual position [0053]). 

Regarding claims 6 and 13, Nixon discloses operational range detection ([0053]) but does not disclose its use in the context of modulating rotational speed. Nakanishi teaches wherein the controller (controller 6) is configured to adjust an addition amount of a rotation speed (controller adjusts rotational speed of outputs of servomotors M34 corresponding to rotational joints J34 [0046]) of the second gimbal link (links 22-23) to a speed command in the feedback control to gradually decrease (controller 6 exerts control via encoders E34 and speed reducers R34 to gradually decrease speed) as the follower link goes toward a predetermined operation range limit of the follower link (as the follower link 26 goes towards the predetermined range limit, or, “position and posture,” [0046-47]), near the predetermined operation range limit of the follower link in the feedforward control (near the range or “position and posture,” corresponding to a feedforward instruction [0046-47]). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the rotational speed modulation taught by Nakanishi into operation range limit detection taught by Nixon such that such that the jointed motion of the input device can be controlled with greater precision, and allowing more careful control of movements to avoid overshoot or injury as the limits of permissible movements are approached. 

Regarding claims 7 and 14, Nixon discloses a controller and feedback control, but does not disclose feedback control based on a rotation position of the first gimbal link. However, Nakanishi discloses wherein the controller (controller 6) is configured to adjust an addition amount of a rotation speed of the second gimbal link (controller adjusting motor M34 speed of rotational joint J34) to a speed command in the feedback control to decrease toward zero (speed reducer R34 decreases the speed towards zero) as an absolute value of a rotation position deviation with respect to the first reference rotation position of a rotation position of the first gimbal link approaches 90 degrees from 0 degrees in the feedforward control (when joint J35 is rotationally extended clockwise by 90 degrees from the position shown in Fig. 3). It would be obvious to one of ordinary skill in the art to incorporate the rotational-position based feedback control of Nakanishi into the controller of Nixon such that more careful control of movements is enabled to avoid overshoot, damage to device components, or injury as the rotational limits of device components are approached. 

Regarding claim 15, Nixon discloses the robot-assisted surgical system according to claim 8, as well as a manipulator (manipulator 406). However, Nixon does not disclose a positioner. Nakanishi discloses comprising a positioner (positioner 7) that supports the manipulator (manipulator arms 3 [0036]), wherein the positioner includes an articulated robot (positioner 7 has a basic structure of a horizontal articulated robot [0042]). It would be obvious to one of ordinary skill in the art to combine the positioner of Nakanishi with the system of Nixon, such that the input device can work in tandem with the positioner and manipulators to safely and effectively perform surgical operations. 

Regarding claim 16, Nixon discloses the robot-assisted surgical system (system 200) according to claim 15, further comprising a second manipulator (second manipulator [0013]) having a distal end to which a second surgical tool (end effector 50 [0045]) is attached. Nixon does not disclose a positioner; however, Nakanishi discloses wherein the positioner (positioner 7) supports the manipulator and the second manipulator (“manipulator arms 3” [0036]). It would be obvious to one of ordinary skill in the art to combine the positioner of Nakanishi with the system of Nixon, such that the input device can work in tandem with the positioner and manipulators to safely and effectively perform surgical operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190133704 A1 (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792